     Case 18-50179         Doc 58      Filed 02/26/19 Entered 02/26/19 10:55:00           Desc Main
                                          Document Page 1 of 2



   SO ORDERED.

   SIGNED this 26 day of February, 2019.




                                                          James P. Smith
                                                Chief United States Bankruptcy Judge




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
In re:                               :
                                     : BANKRUPTCY CASE
GEORGE AUSTIN MALONE                 :
AUTUMN C MALONE                      : NO. 18-50179-JPS
       Debtor(s)                     :
                                     :
WALTER W. KELLEY, TRUSTEE            : CHAPTER 7
                                     :
v.                                   :
                                     : CONTESTED
                                                    MATTER
NPRTO GEORGIA, LLC                   :
       Respondent.                   :

                          ORDER SUSTAINING TRUSTEE'S OBJECTION TO
                        PROOF OF CLAIM 2 FILED BY NPRTO GEORGIA, LLC
        The Trustee objected to Proof of Claim #2 of NPRTO GEORGIA, LLC for $542.99 because the
Claimant’s documents show a debt owed by Autumn C. Malone only. The asset recovered in the case belonged to
Debtor George Austin Malone. The funds are allocated to pay creditors of George Austin Malone only. No
documents suggest an individual guarantee or debt is owed by George Austin Malone The Trustee filed a Notice
of Time Within Which to Respond to the Objection to the Claim under Bankruptcy Rule 3007. To date, the
Trustee has received no response. Therefore, it is
      Case 18-50179        Doc 58   Filed 02/26/19 Entered 02/26/19 10:55:00   Desc Main
                                       Document Page 2 of 2

          ORDERED, ADJUDGED AND DECREED that NPRTO GEORGIA, LLC shall participate
in no distribution arising from assets of George Austin Malone. Proof of Claim #2 of NPRTO
GEORGIA, LLC is allowed as to assets of Autumn C. Malone only.


                                        END OF DOCUMENT
THIS DOCUMENT PREPARED BY:

Walter W. Kelley
Chapter 7 Trustee
P.O. Box 70879
Albany, GA 31708
(229) 888-9128
State Bar No. 412337
wkelley@kelleylovett.com
